DETAILED ACTION
Response to Amendment
This action is in response to amendment filed on April 12, 2022 for the application # 17/244,600 filed on April 29, 2021.
Claims 1-10, 16, and 17 are pending, and are directed toward METHODS, APPARATUSES, AND DEVICES FOR GENERATING DIGITAL DOCUMENT OF TITLE.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement filed 02/22/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because according to Timing Requirements for an Information Disclosure Statement (MPEP 609.04(b)(1)):
The procedures and requirements under 37 CFR 1.97  for submitting an information disclosure statement are linked to four stages in the processing of a patent application:
(1)
(a) for national applications (not including CPAs), within three months of filing, or before the mailing of a first Office action on the merits, whichever is later;
(b) for international applications, within three months of the date of entry of the national stage as set forth in 37 CFR 1.491  or before the mailing of a first Office action on the merits in the national stage application, whichever is later;
(c) for continued examinations (i.e., RCEs filed under 37 CFR 1.114 ) and CPAs filed under 37 CFR 1.53(d), before the mailing of a first Office action on the merits;
(d) for international design applications, within three months of the date of publication of the international registration under Hague Agreement Article 10(3) or before first Office action on the merits, whichever is later;
(2) after the period in (1), but prior to the prosecution of the application closes, i.e., before the mailing of a final Office action, a Notice of Allowance, or an Ex parte Quayle action, whichever is earlier;
(3) after the period in (2) but on or before the date the issue fee is paid; and
(4) after the period in (3) and up to the time the patent application can be effectively withdrawn from issue under 37 CFR 1.313(c).
These procedures and requirements apply to applications filed under 35 U.S.C. 111(a)  (utility), 161 (plants), 171 (designs), and 251 (reissue), as well as international applications entering the national stage under 35 U.S.C. 371
Further according to MPEP 609.04(b)(II): An information disclosure statement will be considered by the examiner if filed after the period specified in subsection I. above, but prior to the date the prosecution of the application closes … provided the information disclosure statement is accompanied by either (1) a statement as specified in 37 CFR 1.97(e)  (see the discussion in subsection V below); or (2) the fee set forth in 37 CFR 1.17(p).
Based on MPEP 609.04(b)(V): A statement under 37 CFR 1.97(e)  must state either
(1) that each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of the statement, or 
(2) that no item of information contained in the information disclosure statement was cited in a communication from a foreign patent office in a counterpart foreign application, and, to the knowledge of the person signing the statement after making reasonable inquiry, no item of information contained in the information disclosure statement was known to any individual designated in 37 CFR 1.56(c)  more than three months prior to the filing of the statement.
The Applicant did not comply with the cited MPEP requirements, because the IDS was submitted on February 22, 2022, and non-final Office action was mailed on February 17, 2022. No statement under 37 CFR 1.97(e) was provided by Applicant. Therefore the admission does not comply and was not considered by Examiner.
Response to Arguments
Applicant’s arguments with regards to claims 1-10, 16, and 17 have been fully considered, they are persuasive in view of amended claims in regards to cited prior art.
Allowable Subject Matter
Claims 1-10, 16, and 17 are allowed.
This application is in condition for allowance except for the following formal matters: 
No statement under 37 CFR 1.97(e) was provided by Applicant. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492